Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in reply to the Application filed on 11/22/2019. 
Claims 1-18 are currently pending and have been examined.

Foreign Priority
	The claims as currently pending claim priority to Japanese application JP 2019004582, and are therefore afforded a priority date of 1/15/2019.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-6 and 13-18 are directed to a system and 7-12 are directed to a process. Therefore, claims 1-18 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).

Taking claim 13 as representative, claim 13 recites at least the following limitations that are believed to recite an abstract idea:
acquiring order information relating to an ordered commodity; 
identifying a purchaser who comes to a store; and 
notifying the purchaser that a commodity previously ordered by the purchaser is in stock at the store if the commodity is in stock at the store and the acquired order information indicates that the purchaser previously ordered the commodity.

The above limitations recite the concept of purchase recommendations. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions (including sales activities/behaviors). Accordingly, under Prong One of Step 2A, claim 13 recites an abstract idea (Step 2A, Prong One: YES).
            Under Prong Two of Step 2A, returning to representative claim 13, the recitation of various additional elements within the claim are acknowledged, such as a computer system, a communication interface, a memory, and a processer configured to execute computer-readable code. The additional elements of a computer system, a communication interface, a memory, and a processer configured to execute computer-readable code, merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. As such, under Prong Two of Step 2A, when considered both individually and as a whole, the limitations of claim 13 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
            Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract 
           As discussed above with respect to integration of the abstract idea into a practical application, claim 13 recites the additional elements of a computer system, a communication interface, a memory, and a processer configured to execute computer-readable code. The additional elements of a computer system, a communication interface, a memory, and a processer configured to execute computer-readable code, merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of independent claim 13 utilize computer functions that the courts have held to be well-understood, routine, and conventional activity (see MPEP 2106.05(d)(II)), including at least:
receiving or transmitting data over a network;
electronic recordkeeping; and
storing and retrieving information in memory.
 Therefore, under Step 2B, there are no meaningful limitations in claim 13 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
Dependent claims 14-18 merely further limit the abstract idea, except for the further additional elements of a user terminal and an online store, which do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), and are thereby considered to be ineligible.
Claims 1-6 and 7-12 are parallel in nature to claims 13-18. Accordingly claims 1-6 and 7-12 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Examiner notes that Claims 7-9 do not recite any additional elements beyond the abstract idea.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 7, and 13 are rejected under 35 U.S.C. 103 as being anticipated by Sands et al (US 20050256781 A1), hereinafter Sands.
	Regarding claim 7, Sands discloses a control method, comprising: 
acquiring order information relating to an ordered commodity (Sands: The system maintains a database of customer purchase history. For example, the database indicates “that this user typically buys laundry detergent every 8 weeks” [0045]); 
identifying a purchaser who comes to a store (Sands: The system determines that the user is located in the store. [0039] The system maintains a user profile of “the customer’s personal information” [0044] ); and 
notifying the purchaser that a commodity previously ordered by the purchaser is in stock at the store if the commodity is in stock at the store and the acquired order information indicates that the purchaser previously ordered the commodity (Sands: A reminder reminds the customer to purchase a previously purchased item (in the example, laundry detergent) while in the store. [0045] A list of items presented to the user may highlight those items that are in-stock. [0039] This list may be configured by a server to suggest items to a user. [0028]).  
Examiner Note: Additionally, in regard to method claim 7 (and dependent method claims 8-12), the Examiner further notes the recited "notifying the purchaser…if the commodity is in stock" in the third step does not move to distinguish the claimed invention from the cited art. These phrases are conditional limitations with the noted "notifying the purchaser…" step not necessarily performed, should the item not be in stock. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In this instance, the method may end after identifying a purchaser who comes to a store in the event that a previously purchased commodity is not in stock. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II]. 

Regarding claim 1, the limitations of apparatus claim 1 are closely parallel to the limitations of method claim 7, with the additional limitations of a data processing apparatus comprising a communication interface connected to a network and a processer that executes a program (Sands: The server includes a processing unit, a memory, and a network interface, wherein the memory stores an operating system software. [0021]); and are rejected on the same basis.

Regarding claim 13, the limitations of system claim 13 are closely parallel to the limitations of method claim 7, with the additional limitations of a computer system comprising a communication interface, a memory, and a processor configured to execute computer-readable code (Sands: The server includes a processing unit, a memory, and a network interface, wherein the memory stores an operating system software. [0021]), and are rejected on the same basis.
Claim Rejection – 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 8-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Carr et al (US 20150178792 A1), hereinafter Carr.
13Regarding claim 8, Sands teaches the method of claim 7, but does not specifically teach comparing a first price of the ordered commodity at a time the purchaser ordered the commodity and a second price of the ordered commodity when the purchaser is at the store and selecting the lower of the first and second prices when registering sales information relating to the ordered commodity. 
However, Carr teaches a retail method including:
comparing a first price of the ordered commodity at a time the purchaser ordered the commodity and a second price of the ordered commodity when the purchaser is at the store and selecting the lower of the first and second prices when registering sales information relating to the ordered commodity (Carr: The system processes a receipt from another store for the purchase of an item. [0039] The system correlates items on the receipt with identical items at the store. If a price difference exists for the item between the store and the competing store (where the item was originally purchased), the system prepares a coupon for the customer for the difference in item cost [0042].).


Regarding claim 9, Sands/Carr teach the control method according to claim 8, further comprising: notifying the purchaser that the commodity is being sold at the selected price (Carr: The coupon [which indicates the price the user will pay for the item] is presented to the customer on an electronic device. [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sands with Carr for the reasons identified above with respect to claim 8. 

Regarding claim 10, Sands/Carr teach the control method according to claim 9, wherein an information terminal is used by the purchaser (Sands: The user uses a device such as a computer or mobile telephone. [0018]), said control method further comprising: 
receiving information input by the purchaser into the information terminal (Carr: The user inputs identifying information, such as a password using a user device such as a cellphone. [0033-0034]); and 
identifying the purchaser based on information input to the information terminal (Carr: The user identifying information used is stored as a record in a customer database. [0033] The customer database is used to store information identifying the user, such as purchase history, preferences, and account information. [0059]).


Regarding claim 11, Sands/Carr teach the control method according to claim 10, further comprising: 
sending a notification to the information terminal to notify the purchaser that the commodity is being sold at the selected price (Carr: A coupon which adjusts the in-store price to the lower price is presented to the customer on an electronic device. [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sands with Carr for the reasons identified above with respect to claim 8. 

Regarding claims 2-5 & 14-17, the limitations of apparatus claims 2-5 and system claims 14-17 are closely parallel to the limitations of method claims 8-11 and are rejected on the same basis.

Claim 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sands in view of Gerdeman (NPL –see attached).
Regarding claim 12, Sands teaches the control method according to claim 7, wherein the store is a physical store (Sands: The user is tracked at different locations within the store through geographic positioning technologies [0059]. –It is therefore understood that the store is physical.), but does not specifically teach that the commodity was ordered at an online store associated with the store. 
However, Gerdeman teaches methods of multi-channel pricing strategy, including that a commodity may be ordered at an online store associated with the [physical] store (Gerdeman: A product may be purchased online from an online store/website associated with the same retailer as a physical store. (Paragraph 2) The price for the 
It would have been recognized that applying the known technique of the commodity being ordered at an online store associated with the store, as taught by Gerdeman, to the teachings of Sands would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar method  Further, including that the commodity was ordered at an online store associated with the store, as taught by Gerdeman, into the method of Sands would have been recognized by those of ordinary skill in the art as resulting in an improved ability for the retailer to earn higher profits (Gerdeman: Paragraph 4).

Regarding claims 6 and 18, the limitations of apparatus claim 6 and system claim 18 are closely parallel to the limitations of method claim 12 and are rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bryson (US 20130124361 A1) teaches systems and methods for recommending the purchase of products to a user, wherein the recommendations are based on user history and product availability.
Compton et al (US 20120215657 A1) teaches methods for reminding a user to make a recurring purchase, based on availability and user history.
Hatch et al (US 20140214518 A1) teaches systems and methods for price matching.
Bieganski et al (US 6412012 B1) teaches a recommendation process based on user history and stock availability.
Moss et al (US 20050160014 A1) and Trandal et al (US 20100306080 A1) both teach systems and method for purchase recommendation and price matching for enrolled members.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.S./
Examiner, Art Unit 3625   
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625